Citation Nr: 1010391	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  06-10 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Michael G. Smith, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran's active military service extended from May 1970 
to December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied the claim.

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in February 2009.  A 
transcript of the hearing is of record.  

The Board adjudicated the Veteran's claim in February 2009, 
and denied entitlement to service connection for hepatitis C.  
The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2009, the parties submitted a Joint Motion for 
Partial Remand, which was granted by the Court in an Order 
dated that same month.  The Court vacated that part of the 
Board's decision which denied entitlement to service 
connection for hepatitis C, and remanded it to the Board for 
compliance with the instructions in the Joint Motion.

The Veteran was previously represented by Disabled American 
Veterans.  However, in February 2010 he appointed a private 
attorney as his new representative.  See VA Form 21-22, 
Appointment of Individual as Claimant's Representative dated 
in February 2010.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran seeks service connection for hepatitis C.  As 
noted in the Introduction, the Court's December 2009 Order 
required that the Veteran's case be remanded for compliance 
with instructions in the parties' Joint Motion.  The Joint 
Motion instructed the Board to undertake additional 
development, including establishing the timeline of the 
Veteran's intravenous drug use and providing the Veteran with 
a new VA examination for the purposes of addressing the 
etiology of his hepatitis C.  

By way of background, it is noted that the Veteran's service 
treatment records contain a single treatment record, dated in 
September 1970, which indicates "hepatitis exposed to 
hepatitis."  This record further indicates the Veteran "was 
exposed 3 weeks ago to a patient who is now in hospital with 
hepatitis.  Feeling fine now.  Examination within normal 
limits."  Preventative treatment with gammaglobulin was 
indicated.  This is the only reference to hepatitis C in the 
Veteran's service records.  A diagnosis of hepatitis was not 
made during service, and no intravenous drug use was noted, 
including upon the physical examination conducted at 
separation in December 1971.  

A post-service VA hospital summary dated in March 1979 
indicates that the Veteran was hospitalized for 17 days 
between February and March 1979, with a complaint of painful 
joint swelling, decreased energy and a migratory pruritic 
rash for 2 weeks.  The admitting diagnosis was probable 
connective tissue disorder.  During this hospitalization, a 
muscle biopsy of the Veteran right deltoid was made, as were 
several unsuccessful attempts at a liver biopsy.  A hepatitis 
B surface antigen test was negative, although a repeat study 
and a hepatitis antibody test were ordered.  Ultimately, the 
diagnosis was polyarthralgia, urticaria, fever, and Raynaud's 
phenomenon.  

A treatment record dated in April 1979 shows the Veteran 
returned for treatment with persistent symptoms of fatigue, 
weakness, and dizziness.  The note indicated that a biopsy 
had been reviewed by the pathology department, which now felt 
the Veteran's symptoms were more consistent with a viral 
hepatitis.  The diagnosis was "probable viral hepatitis."  
A May 1979 notation also indicates "probable hepatitis" and 
that laboratory testing (for hepatitis A and B) were pending.  
However, subsequent treatment entries through July of 1979 
failed to reveal positive test results confirming a diagnosis 
of hepatitis, though one clinical note indicated 
"questionable liver biopsy suggesting granulomatous 
infiltration that is controversial."  

Additional VA records dated from May 1998 to 2006 reflect 
inpatient and outpatient treatment for a long history of 
polysubstance abuse, psychiatric problems, and other health 
concerns.  A May 1998 report indicates that the Veteran was 
"hepatitis C - positive."  

In December 2006, the Veteran underwent a VA examination.  
The examiner stated that the Veteran was treated for an 
"unknown type of hepatitis" in service with an injection of 
gammaglobulin.  The examiner also indicated that the Veteran 
was negative for hepatitis A and B according to laboratory 
tests; however, he also stated that tests for hepatitis C 
were not performed and possibly were not available in 1979.  
The examiner noted that the Veteran used intravenous drugs 
during service, but reported no such drug use after service.  
The examiner concluded that it was at least as likely as not 
that the Veteran's current hepatitis C was related to the 
hepatitis that the Veteran was treated for during service, in 
1970.

In January 2007, the file was returned to the same physician 
for him to comment on whether hepatitis was related to 
intravenous drug use in service or reported exposure to a 
person with hepatitis.  The physician re-reviewed the entire 
claims file and indicated corrections to the medical history 
indicated in the first examination report.  Specifically, he 
noted that the Veteran was not treated for hepatitis during 
service, but received prophylactic treatment by way of the 
gammaglobulin shot.  He also noted that the Veteran had not 
admitted intravenous drug use and sharing needles with the 
person that had exposed him to hepatitis.  The physician 
opined that it was unlikely that casual contact would have 
resulted in development of hepatitis C.  He further stated 
that in view of the fact that the Veteran was not diagnosed 
with hepatitis during his service career it was unlikely that 
his current hepatitis C was related to the alleged exposure 
in September 1970. 

As the Joint Remand indicates, both of these VA examinations 
are inadequate for adjudication purposes for several reasons; 
primarily because of the lack of an adequate rationale for 
the conclusions reached, reliance on incorrect facts, and 
because the examiner failed to re-interview the Veteran for 
the second examination to obtain an accurate history.  When 
the medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to provide an opinion as to 
the etiology of the Veteran's current 
hepatitis C; including whether the 
disease had its onset in service, or is 
causally related to service.

All indicated tests and studies are to 
be performed.   Prior to the 
examination, the claims folder and a 
copy of this remand must be made 
available to the examiner for review of 
the case.  A notation to the effect 
that this record review took place 
should be included in the examiner's 
report.  

The examiner is requested to consider 
all possible risk factors that may be 
relevant to the Veteran's current 
hepatitis C, first diagnosed in May 
1998, including the Veteran's reported 
history of intravenous drug use during 
military service.  The examiner should, 
as part of the examination, elicit a 
drug use history from the Veteran 
indicating what types of drugs were 
used, and how often, in service and 
after service.   

Following a review of the claims folder 
and examination of the Veteran, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that the Veteran's 
hepatitis C disability had its onset in 
service or is causally related to any 
incident of service, including the 
alleged exposure from the unidentified 
soldier and any additional hepatitis C 
risk factors associated with the 
Veteran's active service.  The examiner 
is requested to explain the usual 
incubation period and onset of symptoms 
for hepatitis C.  A detailed reasons 
and bases must be provided for any 
opinion rendered.

2.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



